Case 16-15128-elf        Doc 51     Filed 01/16/19 Entered 01/16/19 19:20:23         Desc Main
                                    Document      Page 1 of 4


                       UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                             PHILADELPHIA DIVISION


IN RE:                                              CHAPTER 13

Kenneth Chism and Donna Chism,                      CASE NO.: 16-15128-elf
             Debtors
                                                    HEARING DATE:
                                                    Tuesday, February 12, 2019
THE BANK OF NEW YORK MELLON,                        9:30 a.m.
F/K/A The Bank of New York as trustee for
registered Holders of CWABS, Inc., Asset-
Backed Certificates, Series 2005-14, its            LOCATION:
assignees and/or successors in interest,            U.S. Bankruptcy Court
               Movant                               Robert N.C. Nix Federal Courthouse
                                                    Courtroom No 1
vs.                                                 900 Market Street
                                                    Philadelphia, PA 19107
Kenneth Chism and Donna Chism,
             Respondents
William C. Miller,
             Trustee


                     MOTION FOR RELIEF FROM AUTOMATIC STAY
         Movant, by its Attorney, Jason Brett Schwartz, Esquire, hereby requests a termination of

Automatic Stay and leave to foreclose on its mortgage on real property owned by Debtors.

      1.        Movant is THE BANK OF NEW YORK MELLON, F/K/A The Bank of New York

as trustee for registered Holders of CWABS, Inc., Asset-Backed Certificates, Series 2005-14, its

assignees and/or successors in interest.

      2.        Debtors Kenneth Chism and Donna Chism are owners of premises 7417 Elmwood

Ave., Philadelphia, Pennsylvania 19153 hereinafter known as the mortgaged premises.

      3.        Movant is the current payee of promissory note dated November 23, 2005 in the

principal amount of $102,000.00 ("Note" herein) secured by said senior mortgage of same date

("Mortgage" herein) upon property generally described as 7417 Elmwood Ave., Philadelphia,
Pennsylvania 19153 and legally described as set forth in the Mortgage ("Property" herein).
                                                1
Case 16-15128-elf        Doc 51     Filed 01/16/19 Entered 01/16/19 19:20:23            Desc Main
                                    Document      Page 2 of 4



Movant was assigned the beneficial interest in said Mortgage by an Assignment of Mortgage

dated October 4, 2011.

       4.       Carrington Mortgage Services, LLC services the loan on the Property referenced

in this Motion. In the event the automatic stay in this case is modified, this case dismisses, and/or

the Debtor obtains a discharge and a foreclosure action is commenced on the mortgaged property,

the foreclosure will be conducted in the name of Movant. Movant, directly or through an agent,

has possession of the promissory note. Movant will enforce the promissory note as transferee in

possession. Movant is the original mortgagee or beneficiary or the assignee of the Mortgage.
       5.       Movant wishes to institute foreclosure proceedings on the mortgage because of

Debtors' failure to make the monthly payment required thereunder.

       6.       The foreclosure proceedings to be instituted were stayed by the filing of the instant

Chapter 13 Petition.

       7.       Debtors have failed to make all current payments on said mortgage subsequent to

filing of the instant Bankruptcy Petition.

       8.       As of January 8, 2019, the outstanding Obligations are:

    Unpaid Principal Balance                      $87,759.44
    Unpaid, Accrued Interest                      $3,943.35
    Escrow Advances                               $889.05
    Minimum Outstanding Obligations               $92,591.84

       9.       In addition to the other amounts due to Movant reflected in this declaration, as of

the date hereof, in connection with seeking the relief requested in the Motion, Movant has also

incurred $1,031.00 in legal fees and costs. Movant reserves all rights to seek an award or

allowance of such fees and costs in accordance with applicable loan documents and related

agreements, the Bankruptcy Code and otherwise applicable law.

      10.       The following chart refers only to the number and amount of outstanding post-

petition payments due pursuant to the terms of the Note. Any payments that have been or may be

                                                  2
Case 16-15128-elf        Doc 51     Filed 01/16/19 Entered 01/16/19 19:20:23              Desc Main
                                    Document      Page 3 of 4


received post-petition are applied to the next contractual post-petition date.

Number of Missed        From            To               Monthly                Total Missed
Payments                                                 Payment                Payments
                                                         Amount
2                       09/01/2018 10/01/2018            $1,121.76              $2,243.52
3                       11/01/2018 01/01/2019            $1,268.03              $3,804.09
Less post-petition partial payments:                                           ($789.12)
                                                                            Total: $5,258.49


      11.      Movant has cause to have the Automatic Stay terminated as to permit Movant to

complete foreclosure on its mortgage.

       WHEREFORE, Movant respectfully requests that this Court enter an Order modifying the

Automatic Stay under Section 362(e) with respect to the mortgaged premises as to permit Movant

to foreclose on its mortgage and allow Movant or any other purchaser at Foreclosure Sale to take

legal action for enforcement of its right to possession of said premises.

       Movant further requests that the Order waives the 14-day stay described by Bankruptcy

Rule 4001(a)(3).

       Movant further requests an Order that, in addition to foreclosure, permits activity necessary

to obtain possession of said collateral; therefore, all communications sent by Movant in connection

with proceeding against the property including, but not limited to, notices required by state law and

communications to offer and provide information with regard to a potential Forbearance

Agreement, Loan Modification, Refinance Agreement, Loss Mitigation Agreement, or other Loan

Workout, may be sent directly to Debtors.




                                                   3
Case 16-15128-elf   Doc 51   Filed 01/16/19 Entered 01/16/19 19:20:23   Desc Main
                             Document      Page 4 of 4



                               Respectfully submitted,

                               MESTER & SCHWARTZ, P.C.

                               /s/ Jason Brett Schwartz
                               Jason Brett Schwartz, Esquire
                               Retained Counsel for Movant
                               1333 Race Street
                               Philadelphia, PA 19107
                               Telephone (267) 909-9036
                               Facsimile (215) 665-1393
                               E-Mail: jschwartz@mesterschwartz.com
                               C.241-6689.NF




                                         4
